JOANOS, Judge,
dissenting in part and concurring in part.
I dissent from the majority’s affirmance of the summary judgment entered by the circuit court. The doctrine of fundamental fairness and estoppel prevent the State from the ability to avoid its responsibilities under an express contract freely entered into by it and from which it has obtained benefits in the past. See Interair Services, Inc. v. Insurance Company of North America, 375 So.2d 317 (Fla. 2nd DCA 1979); State Road Department of Florida v. Tharp, 1 So.2d 868 (Fla.1941).
I concur in the majority’s decision to certify the question set forth in their opinion.